Citation Nr: 1448396	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a an increased rating for hemorrhoids rated 0 percent from February 1, 2007, to November 11, 2009; rated 20 percent from November 12, 2009, to March 11, 2010, and rated 0 percent as of March 12, 2010, to include consideration of the propriety of a reduction in rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran suffered from mild to moderate hemorrhoids from February 1, 2007, to November 11, 2009.

2.  From November 12, 2009, to March 11, 2010, the Veteran's hemorrhoids caused persistent bleeding along with fissures.

3.  At the time of the rating that assigned a 20 percent, and then a reduced 0 percent rating, that reduction did not reduce payments of compensation and the 20 percent rating had not been in effect for five years.

4.  From March 12, 2010 forward the Veteran's hemorrhoids caused an impairment of the sphincter control with constant slight or occasional moderate leakage.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for hemorrhoids prior to November 12, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7332, 7335, 7336 (2014).

2.  The criteria for a rating higher than 20 percent for hemorrhoids from November 12, 2009, to March 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7332, 7335, 7336 (2014).

3.  The criteria for a disability rating of 10 percent, but not higher, for hemorrhoids have been met as of March 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7332, 7335, 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  The notice requirements apply generally to all five elements of a service-connection claim.  However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  When a Veteran disagrees with the initial disability rating assigned, VA is obligated to advise the Veteran of what was necessary to obtain the maximum benefit allowed by the evidence and the law.  Dingess v. Hartman, 19 Vet .App. 473 (2006).  In June 2009, the RO sent the Veteran notice letters regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and provided the Veteran adequate examinations in September 2006 and March 2010.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of the claim.  

This appeal arises from the September 2008 rating decision that established service connection for hemorrhoids and assigned a 0 percent rating, effective February 1, 2007.  A March 2010 rating decision increased the hemorrhoids rating to 20 percent effective November 12, 2009, to March 11, 2010, and as of March 12, 2010, assigned a 0 percent rating.  The Veteran contends his service-connected hemorrhoids presently warrant higher ratings and that the reduction in rating effective March 12, 2010, was improper.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

For hemorrhoids, a 0 percent rating is assigned for mild or moderate internal or external hemorrhoids.  A 10 percent rating is assigned for large or thrombotic hemorrhoids, that are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).  

Also, as raised by the Veteran's representative in the June 2012 informal hearing transcript, and considered by the Board are ratings for impairment of sphincter control with regard to the rectum and anus.  

A 0 percent rating is assigned for healed or slight impairment of sphincter control, without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control, or occasional moderate leakage.  A 30 percent rating is warranted for impairment of sphincter control with occasional involuntary bowel movements, necessitating wearing of pads.  A 60 percent rating is warranted for impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  Based upon the VA medical examiner's opinion, and after consideration of all potentially applicable Diagnostic Codes, the Board has determined that Diagnostic Code 7335 for anal fistula, which directs the rater to apply the criteria for impairment of sphincter control pursuant to Diagnostic Code 7332, will be applied in conjunction with Diagnostic Code 7336 for hemorrhoids.

VA treatment notes show that the Veteran was treated for hemorrhoids and fissures with recurring episodes of bleeding from July 2007 through February 2010.  A September 2006 VA examination indicates that the Veteran's hemorrhoids had an onset in the 1980s, but at the time of the examination the Veteran reported good sphincter control and denied any fecal leakage or involuntary bowel movements.  

A November 2007 treatment note from Dr. N.P., who saw the Veteran for rectal bleeding, recommended a colonoscopy.  The recommended colonoscopy was performed in December 2007 and indicated the Veteran had diverticulosis and internal hemorrhoids.  Thereafter, a treatment note in May 2008 from the Veteran's treating physician, Dr. S.B. indicated the Veteran was seen for intermittent bleeding hemorrhoids and recommended for conservative surgery.  A subsequent July 2008 treatment note from Dr. S.B. indicated a plan for the Veteran's hemorrhoids which included rubber-band ligation with a follow up scheduled.  Thereafter, August and September 2008 follow up treatment notes showed a stable condition for hemorrhoids.

The record shows the Veteran underwent a fistulectomy in December 2009.  A follow up treatment note dated April 2010 indicated the Veteran reported bleeding approximately every three weeks.  The examination showed no obvious signs of bleeding and no fissures, but scars were visible and an internal hemorrhoid was felt.

A March 2010 VA examination noted tenderness with bowel movements, no bleeding, and no abscesses since the fistulectomy.  No recent hemorrhoid or fissure problems were noted, but incontinence with loose stool when passing gas was noted by the examiner.  Notably, there was no finding that the Veteran's condition necessitated the wearing of pads to control the involuntary bowel movements.

Following the VA examination, in April 2010, the Veteran submitted a statement indicating the examination did not accurately document continued symptoms of bleeding from the hemorrhoids.  Moreover, the Veteran indicated as a result of the fistulectomy surgery in December 2009, that he could "no longer burp to relieve gas" and was unsure when he passed gas if he would have an involuntary bowel movement.  The Veteran's statement is consistent with the April 2010 surgical follow up treatment note in which he was seen for intermittent bleeding and consistent with the March 2010 examiner's statement regarding incontinence with loose stool when passing gas.

The Board finds that the evidence in the record prior to November 12, 2009, supports a finding that the Veteran's service-connected hemorrhoids were mild or moderate and therefore, under Diagnostic Code 7336, no more than a 0 percent rating was warranted.  The Board finds the evidence of intermittent bleeding of the hemorrhoids prior to November 12, 2009, to be consistent with mild to moderate symptoms as contemplated by a 0 percent rating in Diagnostic Code 7336, and not to represent persistent bleeding with anemia or fissures.  The Board has also considered whether a higher rating is supported for the period prior to November 12, 2009, but the evidence does not indicate either large or thrombotic hemorrhoids that were irreducible with excessive redundant tissue, evidence frequent recurrences to warrant a 10 percent rating under Diagnostic Code 7336, nor is there evidence to support a rating under Diagnostic Code 7332 or 7335 which requires impairment to the sphincter control.

The Veteran received a 20 percent rating from November 12, 2009, to March 11, 2010, under Diagnostic Code 7336 for hemorrhoids with persistent bleeding with secondary anemia or fissures.  That is the highest rating available under that diagnostic code.  The Board has considered whether a rating higher than 20 percent is warranted under Diagnostic Code 7335, which considers the criteria listed in Diagnostic Code 7332, for impairment of sphincter control.  However, because there is no evidence during that period of occasional involuntary bowel movements which necessitated wearing of a pad, a 30 percent rating is not supported.  The evidence also does not show constant slight or occasional moderate leakage due to lack of sphincter control that would warrant any separate compensable rating.  Therefore, the Board finds the Veteran received the highest rating possible for hemorrhoids from November 12, 2009, to March 11, 2010.  

To the extent that the Veteran claims that the reduction in rating from 20 percent to 0 percent, effective March 12, 2010, was improper, the Board notes that the 20 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344 are not applicable as the rating had not stabilized.  38 C.F.R. § 3.344(c) (2014).  In addition, the Veteran's combined rating was 80 percent prior to the reduction and remained 80 percent following the reduction.  Therefore, a proposed rating was not required.  38 C.F.R. § 3.105(e) (2014).  Therefore, the Board finds that there was no procedural defect in the rating reduction.  The remaining issue before the Board is to examiner the proper rating as of March 12, 2010.

The Board finds that the Veteran's hemorrhoids warrants a 10 percent rating, but not higher, under Diagnostic Code 7332 as of March 12, 2010.  The Board gives probative weight to the March 2010 VA examination and the Veteran's statements regarding occasional involuntary incontinence while passing gas.  That described involuntary incontinence is consistent with a constant slight or occasional moderate leakage which warrants a 10 percent rating under Diagnostic Code 7332.  However, a rating higher than 10 percent, is not supported by the record because there is no evidence the Veteran needs to wear a pad in order to control the involuntary bowel movements as required for a 30 percent.  Furthermore, no separate compensable rating is warranted for hemorrhoids because the evidence does not show large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  The VA examination found no recent evidence of hemorrhoid or fissure.

Accordingly, based on the evidence, the Board finds that a compensable rating was not warranted for hemorrhoids prior to November 12, 2009.  The Board further finds that a rating greater than 20 percent was not warranted from November 12, 2009, to March 11, 2010.  The Board further finds that the reduction effective March 11, 2010, was procedurally correct.  The Board further finds that the Veteran is entitled to receive a rating of 10 percent, but not higher, as of March 12, 2010.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.07, 4.3 (2013).


ORDER

Entitlement to a compensable disability rating for hemorrhoids from February 1, 2007, to November 11, 2009, is denied.

Entitlement to a rating higher than 20 percent for hemorrhoids from November 12, 2009, to March 11, 2010, is denied, and a reduction in rating was proper.

Entitlement to a 10 percent rating for hemorrhoids as of March 12, 2010, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


